Citation Nr: 1746568	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the thoracolumbar spine, rated as 60 percent disabling, effective prior to July 1, 2010; 40 percent disabling, effective September 29, 2010; and 60 percent disabling, effective October 4, 2011 to September 6, 2013, and effective December 1, 2013 (with a 100 percent temporary rating under 38 C.F.R. § 4.30 from September 6, 2013 to December 1, 2013).

2.  Entitlement to an increased rating for radiculopathy of the left lower extremity associated with degenerative disc disease of the thoracolumbar spine, currently rated as 10 percent disabling from October 28, 2009; 20 percent disabling from October 4, 2011; and 40 percent disabling from October 22, 2012.

3.  Entitlement to an increased rating for radiculopathy of the right lower extremity associated with degenerative disc disease of the thoracolumbar spine, currently rated as 10 percent disabling from October 28, 2009, and 20 percent disabling from October 4, 2011.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1988 to April 1999.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which decreased the Veteran's rating for his thoracolumbar spine disability from 60 percent to 20 percent, effective July 1, 2010; and granted service connection for radiculopathy of the bilateral lower extremities, assigning 10 percent ratings each, effective October 28, 2009. 

In addition to the increased rating claim for the thoracolumbar spine, there is a pending claim for reduction in the lumbar spine rating.  After the RO reduced the rating for the spine from 60 percent to 20 percent in March 2010, the Veteran filed a notice of disagreement with the reduction in the March 2010 decision.  The RO never issued a statement of the case or adjudicated the reduction issue.  In a December 2010 rating decision, the RO increased the spine rating to 40 percent, effective September 29, 2010.  A congressional response from the RO notes that a statement of the case was issued regarding the evaluation assigned for the back on December 21, 2010 but there is no record of this in VBMS or Legacy Content Manager Documents.  The Veteran submitted a VA-Form 9 making arguments concerning the reduction in December 2010.  The RO submitted a statement of the case in February 2012 addressing the ratings for the radiculopathy of the lower extremities, but did not address the reduction issue.  

In November 2012, the RO granted a 60 percent rating for the spine, effective October 4, 2011.  The RO also granted an increased rating of 20 percent for radiculopathy of the left lower extremity, effective October 4, 2011, and a 40 percent rating, effective October 22, 2012; and granted an increased rating of 20 percent for radiculopathy of the right lower extremity, effective October 4, 2011.  The Veteran has not indicated that he is satisfied with these ratings.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A temporary total rating for spine surgery, pursuant to 38 C.F.R. § 4.30, was granted in a February 2015 rating decision, effective September 6, 2013 to December 1, 2013.  This matter is not on appeal.  The 60 percent rating for the spine was reinstated, effective December 1, 2013.

It is not clear from the record whether the Veteran ever received a statement of the case concerning the reduction in spine rating from 60 to 20 percent, effective July 1, 2010.  The 60 percent rating had been in effect since September 11, 2007, i.e., more than five years.  Nonetheless, a remand for the RO to issue a statement of the case concerning the reduction issue would serve no useful purpose for the Veteran, as based on the decision below, the Board assigns a 60 percent rating for the Veteran's spine for the entire appeal period, i.e., since his claim in August 2009, (not including a temporary rating for surgery not on appeal).  This makes the reduction issue moot; and the Veteran is not prejudiced if he did, in fact, not receive a statement of the case concerning the reduction issue.  

The issue of clear and unmistakable error in several rating decisions has been raised by the record in a January 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Effective August 28, 2009, the Veteran's thoracolumbar spine disability is manifested by incapacitating episodes of intervertebral disc syndrome of at least six weeks.  

2.  The radiculopathy of the left lower extremity is associated with mild incomplete paralysis of the sciatic nerve, effective August 28, 2009; moderate incomplete paralysis of the sciatic nerve, effective October 4, 2011; and moderately severe incomplete paralysis of the sciatic nerve, effective October 22, 2012.  

3.  The radiculopathy of the right lower extremity is associated with mild incomplete paralysis of the sciatic nerve, effective August 28, 2009; and moderate incomplete paralysis of the sciatic nerve, effective October 4, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but no higher, for the thoracolumbar spine disability are met, effective August 28, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for a 10 percent rating for radiculopathy of the left lower extremity effective August 28, 2009, but no earlier, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a rating higher than 10 percent, effective August 28, 2009; 20 percent, effective October 4, 2011; and 40 percent, effective October 22, 2012, for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for a 10 percent rating for radiculopathy of the right lower extremity effective August 28, 2009, but no earlier, are met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016). 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.124a, Diagnostic Code 8520 (2016).


5.  The criteria for a rating higher than 10 percent, effective August 28, 2009 (i.e., earlier than October 28, 2009); and 20 percent, effective October 4, 2011, for radiculopathy of the right lower extremity are not met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in September 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete claim.  A separate notice letter was not sent concerning the radiculopathy of the bilateral lower extremities.  However, the radiculopathy matter is considered a part of the increased rating claim for the spine.  Also, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran has not asserted any prejudice regarding the notice he received in this matter.    

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, private treatment records, and VA treatment records.  

The Veteran underwent VA examinations in October 2009, September 2010, October 2011, October 2012, and October 2014.  The examinations include objective findings necessary for rating purposes.  Additional examination is not needed.  The United States Court of Appeals for Veterans Claims (Court) has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  

The examination reports do not specifically address passive versus active range of motion in the lumbar spine; but the examiner did report the Veteran's forward flexion accounting for pain limiting the motion and also noted that there was no additional limitation in range of motion after repetitive use.  After careful review the Board finds that the examination is adequate under applicable VA regulations and fully captures the functional impact of this disability, and thus, Board finds that the examinations are adequate to rate the claim for the lumbar spine and radiculopathy.  As a result of this Board decision, the Veteran is at the highest rating for intervertebral disc syndrome under Diagnostic Code 5243 and can only receive a higher 100 percent rating for unfavorable ankylosis of the entire spine under the General Rating Formula for the Spine, which is not shown, as discussed in more detail below.

In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II.  Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In a claim for a greater original rating after an initial award of service connection,  such as the initial rating claim for the radiculopathy of the lower extremities, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, such as the increased rating claim for degenerative disc disease of the thoracolumbar spine, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's thoracolumbar spine disability has remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

A.  Degenerative Disc Disease of the Thoracolumbar Spine

As noted, the Veteran has staged ratings for his thoracolumbar spine disability of 60 percent disabling, effective prior to July 1, 2010; 40 percent disabling, effective September 29, 2010; and 60 percent disabling, effective October 4, 2011 to September 6, 2013, and from December 1, 2013 (with a 100 percent rating under 38 C.F.R. § 4.30 from September 6, 2013 to December 1, 2013).

Spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine unless evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Intervertebral disc syndrome is to be rated under whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  

Note (1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2016).

Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides:  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As noted above, the Court also has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Based on a review of the medical evidence, the Veteran's back disability warrants a 60 percent rating for the entire appeal period.  At the time of the Veteran's increased rating claim in August 2009, he had a 60 percent rating for his spine that had been in effect since September 11, 2007.

The Veteran underwent a VA examination in October 2009, which noted complaints of worsening low back pain with radiation to the legs and testes, as well as worsening symptoms with walking and lifting.  He had been scheduled for a lumbar spine decompression surgery, but it had been moved to another location in Dallas.  He had limitation on bending and lifting, which affected his activities of daily living.  He described weekly, mild flare-ups alleviated by hot baths.  However, the report noted that there were no incapacitating episodes of spine disease.

The Veteran submitted a statement in October 2009 that his private doctor had told him that he needed to have a disc fusion surgery.

A February 2010 private treatment record shows the Veteran had severe low back pain whenever he would twist or bend forward.  He also complained of an S1 distribution type radiculopathy, left greater than right.  The symptoms had not improved since his last visit earlier in the month, which had noted chronic low back pain, worsening since 2001.  A magnetic resonance imaging (MRI) report showed L5-S1 degenerative disc disease with a disc bulge with chronic reactive changes in the bone marrow.  The physician recommended left L5-S1 transforaminal lumbar interbody fusion.

A May 2010 private treatment records notes complaints of constant, sharp, throbbing low back pain radiating to both feet.  The pain was worse with laying down, sitting, twisting, and forward bending.  Nothing helped the pain.  He also complained of numbness, tingling, and weakness in the legs.  He admitted to urinary and bowel urgency and also had erectile dysfunction, which he attributed to his low back disease.  Physical examination showed severe decreased flexion, and diffuse lower paraspinal tenderness to palpation, as well as right and left sacroiliac joint tenderness to palpation.  The physician also commented that the Veteran had chronic low back pain that was unresponsive to conservative care and injections, which were unlikely to help him in the future.  The physician noted that there was no documentation to substantiate any improvement in the Veteran's impairment.

In September 2010, the Veteran submitted a statement that he had to visit a VA emergency room for back pain and was given a shot of prednisone for pain.

The Veteran underwent another VA examination in September 2010, which, among other findings noted active forward flexion to 10 degrees with pain.  He had increased pain with repetition times three, but additional range of motion was not recorded.  The Veteran also described flares of lumbar pain, which caused him to be unable to do his normal job as a jailer in a federal penitentiary.  He had missed approximately six days of work in the previous calendar year.

U.S. Department of Labor Duty Status Reports, dated from April 2011 to October 2011 note that the Veteran had been off work and incapacitated due to back pain and lack of mobility.

An October 2011 VA examination report (found in Legacy Content Manager Documents) also specifically shows the Veteran had incapacitating episodes over the past 12 months of at least six weeks.

In October 2012, the Veteran underwent a VA examination, which showed forward flexion to 5 degrees.  The Veteran had intervertebral disc syndrome, but there had been no incapacitating episodes within the last 12 months.  Nonetheless, it was further noted that he had been on temporary leave from work and that a surgery had been scheduled for three months.

The Veteran later underwent surgery, and, as noted, was assigned a temporary total rating for convalescence, effective September 6, 2013 to December 1, 2013.

An October 4, 2014 VA examination report shows the Veteran had a spinal fusion performed with moderate pain relief.  The Veteran described flare-ups which prevented him from bending.  On objective evaluation, forward flexion was to 50 degrees after repetitive use.  The report noted incapacitating episodes of intervertebral disc syndrome of at least two weeks but less than four weeks over the past 12 months.

As noted in the introduction, the RO granted a 60 percent rating, effective October 4, 2011, based on medical evidence showing incapacitating episodes of intervertebral disc syndrome of at least six weeks during the past 12 months, in a November 2012 rating decision.  The medical evidence shows, however, that the Veteran had incapacitating episodes of intervertebral disc syndrome since April 2011 when he was on temporary leave from work, as noted by the U.S. Department of Labor documents.  The medical evidence also shows that prior to that date, there was no improvement in the Veteran's lumbar spine disability, as noted by the private doctor in May 2010.  Based on the findings of worsening, severe pain in the lumbar spine on medical records dated from October 2009 to October 2011, the medical evidence shows essentially consistent findings concerning the lumbar spine.  Thus, all doubt is resolved in the Veteran's favor that a 60 percent rating for his back disability has been warranted since he filed his claim in August 2009.  Therefore, an increased rating for the degenerative disc disease of the thoracolumbar spine is warranted, effective August 28, 2009.

A schedular rating higher than 60 percent is not provided under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Based on review of the relevant diagnostic criteria, the Veteran can get the next higher disability rating of 100 percent for his lumbar spine disability if he has unfavorable ankylosis of the entire spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.      

The medical evidence of record shows that as a result of his surgery, his spine has been fused, but does not show that the spinal fusion is in the unfavorable position.  He complained of being unable to bend forward during a flare-up.  This shows that any ankylosis is in the neutral position, i.e., standing up straight, rather than in an unfavorable position that is not upright.  Therefore, a rating higher than 60 percent is warranted for the lumbar spine based on limitation of motion.

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as functional impairment due to pain has been addressed by the 60 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  The evidence shows that the Veteran experiences painful motion of the thoracolumbar spine; however, it does not result in a separate and/or higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Even taking pain on movement into consideration, none of the examinations indicated findings akin to unfavorable ankylosis of the entire spine, as a result of pain.  As noted, the Board is aware of the Court's decision in Correia, supra; however, given the Veteran is receiving the maximum rating based on his demonstrated symptomatology including any associated limited motion of the thoracolumbar spine and a higher rating requires unfavorable ankylosis of the entire spine, there is no prejudice in any VA examination not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.

The rating criteria for the spine allow for separate ratings for neurological impairment.  The Veteran has complained of erectile dysfunction and pain in the testes as a result of his lumbar spine disability, as well as urinary and bowel urgency.  See, e.g., May 2010 private treatment record.  However, all of the medical findings show that the Veteran does not have any bowel or bladder incontinence or erectile dysfunction as a result of his lumbar spine disability.  An October 2009 VA examination report showed urinary urgency, but no urinary or fecal incontinence or erectile dysfunction.  The etiology of the symptoms, including the urinary urgency, was not found to be related to the lumbar spine disability.  A September 2010 VA examination report notes that the Veteran had no problems with incontinence of urine or feces.  An October 2011 VA examination report also noted that there were no other neurological abnormalities or findings (other than radiculopathy) such as bowel or bladder problems/ pathologic reflexes.  The same findings were reported on examination in October 2012 and October 2014.  Therefore, other than radiculopathy of the lower extremities, which is discussed in the section below, there is no neurological impairment associated with the Veteran's thoracolumbar spine disability.

The Veteran asserts that he is entitled to an increased rating for his lumbar spine disability.  His factual recitation as to symptomatology associated with the lumbar spine is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his thoracolumbar spine disability, and his assertions are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has considered the Veteran's statements as to his functional impairment and finds that the impairment has been considered by the 60 percent rating assigned.

For all the foregoing reasons, the Board finds that a rating higher than 60 percent is not warranted for the lumbar spine disability.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Radiculopathy of the Bilateral Lower Extremities

The diagnostic criteria for rating disabilities of the spine allow for separate ratings based on neurological impairment.  As noted in the introduction, the Veteran has been assigned staged ratings for radiculopathy of the left lower extremity, with a 10 percent rating, from October 28, 2009; 20 percent from October 4, 2011; and 40 percent from October 22, 2012.  The right lower extremity radiculopathy has been assigned staged ratings of 10 percent, effective October 28, 2009; and 20 percent from October 4, 2011.

As the Veteran's radiculopathy is considered part of the Veteran's increased rating claim for his thoracolumbar spine disability, the effective date for the separate ratings of 10 percent would be August 28, 2009 if the evidence shows such symptomatology as of that date.  The Board finds that the evidence does show this.  A VA examination of August 26, 2008, just outside a year prior to the increased rating claim, noted radiculopathy of the leg.  So, while such evidence is outside of the appeal period, the Board finds that in this case it is reasonable to deduce that the radiculopathy was present at the time of the increased rating claim for the lumbar spine in August 2009.  Thus, the Board concludes that the separate 10 percent ratings for the radiculopathy of the right and left lower extremities are warranted from August 28, 2009 (i.e., earlier than October 28, 2009).  See 38 C.F.R. § 3.400 (o).

As for the ratings assigned, any further increases are not warranted for the reasons described below.

The peripheral neuropathy in the lower extremities is rated under Diagnostic Code 8520,which provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve. 38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The medical evidence from August 28, 2009 to October 4, 2011 shows that a 10 percent rating is the most appropriate rating.

An October 2009 VA examination report shows complaints of radiating pain.  It also is noted that an electromyographic study (EMG) the previous year showed chronic radiculopathy.  The Veteran was diagnosed with intermittent peripheral neuropathy.  A September 2010 VA examination report also shows complaints of low back pain radiating into the posterior thighs.  Straight leg testing was positive for lumbar radiculopathy on both the right and left sides at 30 degrees.  Sensory examination in the lower extremities was impaired; muscle testing was normal.  These findings more closely approximate the findings of mild incomplete paralysis of the sciatic nerve, which warrants a 10 percent rating under Diagnostic Code 8520.

An October 4, 2011 VA examination report (found in Legacy Content Manager Documents) shows moderate symptoms of pain and numbness due to radiculopathy in the bilateral lower extremities.  An August 2012 private CT of the lumbar spine notes complaints of low back pain with bilateral leg numbness.  These findings warrant a 20 percent rating, effective October 4, 2011, as provided by the RO.  A higher rating of 40 percent is not appropriate, as the medical evidence does not more closely approximate the findings for moderately severe radiculopathy.

As noted, effective October 22, 2012, the RO assigned a 40 percent rating for the left lower extremity.  The 20 percent rating for the right lower extremity remained.

An October 22, 2012 VA examination report shows a diagnosis of degenerative disc disease of the thoracolumbar spine with radicular complaints, and herniated nuclear pulposus at L5-S1.  The report noted complaints of radiating pain and numbness into both legs.  There was decreased sensation in the lower leg/ ankle and foot/toes.  There also was constant, severe left lower extremity pain and intermittent, moderate right lower extremity intermittent pain.  The right lower extremity had moderate numbness; and the left had severe numbness.  Overall, the severity of the radiculopathy was considered moderate on the right side and severe on the left.

These findings are consistent with a 20 percent rating for the right lower extremity, for moderate incomplete paralysis; and a 40 percent rating for the left lower extremity, for moderately severe incomplete paralysis.  While the findings indicate severe pain and numbness on the left side, the left lower extremity also showed no paresthesias and/ or dysesthesias.

In October 2014, a VA examination showed mild radiculopathy on the left side and that the right side was not affected.  These findings are more consistent with ratings lower than 40 percent and 20 percent on the right and left, respectively.  However, the Board will not disturb them.

Based on the medical findings, the evidence shows that the staged ratings assigned for the radiculopathy of the bilateral lower extremities under Diagnostic Code 8520 are appropriate and will not be increased.  

III.  Other Considerations

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the lumbar spine disability (limited motion due to pain, which radiates to the lower extremities) are contemplated by the 60 percent rating with separate staged ratings of 10, 20, and 40 percent ratings assigned under Diagnostic Codes 5243 and 8520, respectively.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for low back and left knee disabilities is not warranted. 38 C.F.R. § 3.321 (b)(1).

For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

Finally, the Board has considered whether a claim for unemployability has been raised by the record.   The Veteran has been assigned a total disability rating based on individual unemployability, effective December 20, 2012.  The record does not suggest that the Veteran was unemployable as a result of his service-connected lumbar spine disability prior to that date, as he has indicated that he was fully employed prior to that date.  See, e.g., Veteran's Application for Increased Compensation Based on Unemployability, VA-Form 21-8940, dated, April 2014; and October 2014 VA examination report.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability, effective prior to December 20, 2012, has not been raised at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased rating of 60 percent, but no higher, for degenerative disc disease of the thoracolumbar spine, is granted, effective August 28, 2009, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a 10 percent rating for radiculopathy of the left lower extremity effective August 28, 2009, but no earlier, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an increased rating for radiculopathy of the left lower extremity, rated as 10 percent disabling, effective from August 28, 2009; 20 percent disabling from October 4, 2011; and 40 percent disabling from October 22, 2012, is denied.

Entitlement to a 10 percent rating for radiculopathy of the right lower extremity effective August 28, 2009, but no earlier, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an increased rating for radiculopathy of the right lower extremity, rated as 10 percent disabling, effective August 28, 2009, and 20 percent disabling from October 4, 2011, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


